—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 18, 1995, convicting defendant, after a nonjury trial, of manslaughter in the second degree and two counts of criminal possession of a weapon in the third degree, and sentencing her to a term of 5 to 15 years, concurrent with two concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence supporting the recklessness element of manslaughter in the second degree, including evidence that, after an argument between defendant and her boyfriend, the decedent, defendant told the decedent that she was not “playing” with him and then armed herself with a baseball bat and a knife and came downstairs where she encountered the unarmed decedent, struck him twice with the baseball bat, stabbed him in the neck as he backed away, and failed to call for medical attention. Under the circumstances, the court properly concluded that defendant was aware of and consciously disregarded a substantial and unjustifiable risk to the decedent’s life.
*51We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.